Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-14, and 15-17 are now pending in the application under prosecution and have been examined. Claim 6 and 14 are now canceled and claim 17 was newly added.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 2016/0179581 (Soundararajan et al).

With respect to claim 17 Soundararajan teaches dispersed storage unit, comprising: a request buffer (resource manager caching data in cache storage medium storing data  providing high-speed access to the data during processing operations); a plurality of processing modules; and a plurality of memories arranged into a plurality of sub-sets of memory devices (Distributed computing systems having plurality of computing nodes and plurality of physical memory devices arranged as dispersed storage network), wherein: a processing module of the plurality of processing modules is paired with a corresponding memory device and each processing thread of a plurality of processing threads is allocated to a sub-set of the plurality of sub-sets of memory devices by the processing module (assign processing of multiple task blocks in parallel such that each of multiple computing nodes of the distributed computing system is assigned respective subset of blocks), and the processing module identifies a memory device is part of a subset of memory devices based on a physical addresses conversion of a first logical dispersed storage network (DSN) address of an access request (computing device assign task to a selected one of the computing nodes with each subset of blocks stored at a node can be identified from the block identifiers) [Abstract; Par. 0006; Par. 0021-0023; Par. 0028-0031; Par. 0042-0044].


Allowable Subject Matter
Claims 1-5, 7-13, and 15-16 are allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2017/0192699 (Iljazi) teaching methods for assigning data storage resources for a plurality of physical memory devices of a dispersed storage network. 
US 2015/0100601 (Leggette et al) teaching execution by one or more processing modules of a dispersed storage network (DSN) including receiving a data access request for at least one data segment stored in the DSN with a vault associated with data access request is identified to complete the access request.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136